The defendant's petition for certification for appeal from the Appellate Court, 32 Conn. App. 656 (AC 10910), is granted, limited to the following issues:
*907The Supreme Court docket number is SC 14861.
Decided November 4, 1993
Timothy H. Everett, in support of the petition.
“1. Whether the defendant’s motion to dismiss should have been granted because General Statutes § 2-ld is overbroad, in violation of the Connecticut constitution and the United States constitution?
“2. Whether the defendant’s motion to dismiss should have been granted because General Statutes § 2-ld is vague on its face, in violation of the Connecticut constitution and the United States constitution?
“3. Whether the defendant’s motion to dismiss should have been granted because General Statutes § 2-ld is vague as applied in the instant case, in violation of the Connecticut constitution and the United States constitution?
“4. Whether the trial court should have granted the defendant’s motion to dismiss because the state sought to punish her for political expression protected by the Connecticut constitution and the United States constitution?”